Citation Nr: 1146967	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  06-36 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for residuals of a low  back injury, to include central disc protrusion.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower radiculopathy.

3. Entitlement to a separate compensable evaluation for right lower radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from February 2003 to June 2004.  He also served in the Army National Guard, which included a period of active duty for training (ACDUTRA) from March 2002 to July 2002.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2005 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri granted service connection for residuals of a low back injury with radiation into the left hip and leg and assigned a noncompensable evaluation, effective June 8, 2004.  In an April 2005 letter, the RO in Chicago, Illinois notified the Veteran of that decision. [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Chicago RO.] 

In September 2006, the RO redefined the Veteran's service-connected low back disability as residuals of a low back injury with central disc protrusion and awarded a compensable evaluation of 10 percent, effective June 8, 2004.  In August 2008, the RO increased the evaluation for the Veteran's back disability to 20 percent, effective June 8, 2004, and granted a separate 10 percent evaluation for left lower radiculopathy, effective June 8, 2004.  As the highest schedular rating for the service-connected back disability has not been granted, and as the Veteran has not expressed satisfaction with this compensable evaluation awarded during the current appeal, the increased rating claim for the back disability remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran initially requested a hearing before a Veterans Law Judge.  Subsequently, however, in a signed statement from his representative dated in January 2010, the Veteran withdrew his hearing request. 

On appeal in June 2010, the Board remanded the case for additional development, to include scheduling a VA examination.  The Board finds that the Appeals Management Center (AMC) has complied with the June 2010 Remand Order, and that neither the Veteran, nor his representative, has contended otherwise; therefore, it may proceed with its review of this appeal.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The issue of entitlement to service connection for a gastrointestinal disability, as secondary to the service-connected low back disability (to include pain medication taken therefor) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected back disability is manifested by painful limited motion, flexion limited to 70 degrees at the worst and objective evidence of spasms but no ankylosis.  

2.  The Veteran's left lower extremity radiculopathy is manifested by no more than mild incomplete paralysis of the peroneal nerve. 

3.  The Veteran has right lower extremity radiculopathy which approximates to mild incomplete paralysis of the peroneal nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for residuals of a low  back injury, to include central disc protrusion, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for left lower radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.123, 4.124, 4.124a, DCs 8521, 8621 (2011). 
3.  The criteria for an initial separate disability evaluation of 10 percent, but no higher, for right lower radiculopathy secondary to a service-connected back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.123, 4.124, 4.124a, DCs 8521, 8621 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claims for initial compensable evaluations, however, service connection has been granted.  That underlying claim has been substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service and private treatment records; afforded the Veteran physical examinations; and provided him the opportunity to give testimony before the Board, which he declined.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2).  

With regard to the VA examinations conducted in August 2004, June 2008, and February 2011, the Board finds that these evaluations are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These evaluations considered the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman, 19 Vet. App. at 486; & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Lumbar Spine Disability Rating

The Veteran's service-connected back disability is currently evaluated under the criteria of DC 5237.  In addition, his back disability may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a, DC 5243.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Significantly, however, the Veteran has not alleged, nor does the competent evidence of record demonstrate, any incapacitating episodes.  The Veteran has reported progressive worsening of symptoms and has described functional impairment, but does not report incapacitation, as defined under the appropriate regulations.  Evaluation under these criteria is therefore not appropriate.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  In addition, the Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A December 2003 service treatment record shows that findings from a back examination were consistent with left lumbar paraspinal muscle spasm; decreased range of motion was also noted.  There was full range of motion in March 2004. 

April 2004 private chiropractic records show that flexion was to 70 degrees, and extension was to 10 degrees.  In May 2004, flexion was to 75-80 degrees.  

A May 2004 letter from the Veteran's chiropractor, SLH, states that X-rays were normal except for lumbarization of the first sacral segment.

At the August 2004 VA examination, the Veteran reported pain that radiated to his left hip and lower leg.  The pain was aggravated by increased sitting or standing and running.  He was "not very specific about flare-ups."  Forward flexion was to 90 degrees.  Extension was to 30 degrees.  Lateral flexion was to 40 degrees bilaterally.  Rotation was to 35 degrees bilaterally.  There was "some pain" and "some muscle spasm" noted at the end of the ranges of motion.  No weakness or fatigability was noted.  Repetitive motion caused no additional pain or additional limitations.  X-rays showed normal bilateral sacralization.  

An October 2004 MRI showed moderate central disc protrusion, "?neuroforaminal encroachment bilaterally," more on the left with diffuse bulging discs.

An April 2005 back examination was normal.  Flexion and extension were described as "good."  The clinician prescribed medication for muscle spasms, physical therapy, a TENS unit, and a back brace.

In May 2005, there was slight tenderness to palpation of the right lower lumbosacral paraspinal muscle areas.  

A June 2005 VA treatment record shows that there was pain with flexion and extension. 

In August 2005, the Veteran reported pain that he rated 4-7/10, which was aggravated by bending, prolonged sitting, running, and lifting.  There was pain with flexion and extension.

In January 2006, the Veteran reported lower back pain with very mild radiation down the upper aspect of both thighs, which he rated 6-9/10.  The pain was aggravated by extended sitting or standing up.  Range of motion was normal, although the Veteran reported pain with flexion and left lateral rotation.  There was tenderness over the lower lumbar vertebrae spinally and paraspinally.  

The Veteran had full range of motion in February 2006. 

A June 2008 VA examination report shows that the Veteran reported almost constant pain that sometimes radiated to the left leg, which he rated 6/10.  Bending or twisting movements, lifting more than 10 pounds, and any type of repetitive movement increased the pain to 8/10 and required him to lie down and rest.  He did not have any incapacitating episodes.  Activities of daily living were affected only for bending over or lifting.  The Veteran reported that back pain slowed him down in his work as a groundskeeper and affected his productivity.  At the start of the examination, the Veteran rated his pain as 5/10.  There was no kyphosis or scoliosis or any other deformity of the spine.  There was no spasm or loss of lumbar curvature noted.  There was no tenderness.  Forward flexion was to 75 degrees with pain at 30 degrees.  Extension was to 30 degrees.  Lateral flexion and rotation were both to 28 degrees bilaterally.  Repetitive movements increased pain up to 6-7/10 without fatigue, weakness, or spasm.  Mild lack of endurance after repetition was noted.  After five repetitions, flexion was to 55 degrees; extension was to 25 degrees; and lateral flexion and rotation were both to 28 degrees bilaterally.  These findings were associated with pain but no weakness, fatigue, or lack of endurance.  X-rays showed normal curvature and alignment and minimal hypertrophic changes.  

An October 2008 letter from SLH states that he had treated the Veteran for back pain earlier that month and in 2004.  The October 2008 examination showed ankylosis of the lumbar spine.  Flexion was to 70 degrees with pain; extension was to 10 degrees; left lateral flexion was to 10 degrees; right lateral flexion was to 30 degrees; left rotation was to 75 degrees; and right rotation was to 25 degrees.  

A December 2008 MRI showed degenerative disc disease at L5-L6 with a broad based central disc protrusion at L5-L6 with only mild spinal stenosis.  No neural foraminal stenosis was noted.   

As instructed in the June 2010 Remand Order, the Veteran submitted to a February 2011 VA spine examination.  He reported constant moderate back pain.  The pain was aggravated by standing or sitting in one spot.  He denied bladder or bowel problems.  He also denied incapacitating episodes.  He worked as a police officer; wearing his duty belt caused pain in the hip flexor areas, worse on the right side.  Upon physical examination, his gait was normal.  There was no abnormal spine curvature; the examiner specifically found no evidence of ankylosis.  There was objective evidence of bilateral spasm, pain with motion, tenderness, and weakness.  The muscle spasm was severe enough to be responsible for abnormal gait or spinal contour.  Flexion was to 75 degrees; extension was to 30 degrees; lateral flexion and rotation were to 30 degrees bilaterally.  There was objective evidence of pain on active range of motion.  There was additional pain after repetitions; flexion was to 45 degrees, extension was to 15 degrees, lateral flexion was to 20 degrees, and lateral rotation was to 15 degrees.  X-rays showed degenerative disc disease at L5-S1 with narrowing of the disc space; no significant interval change was noted when compared to the June 2008 X-rays.  The examiner determined that this disability affected the Veteran's usual occupation in that he had increased tardiness, decreased mobility, problems with lifting and carrying, and decreased strength in the lower extremity.  It also affected chores, prolonged sitting/standing, and driving long distances.

To receive a 40 percent rating for a low back disability, the evidence must show that there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar.  38 C.F.R. 4.71a, DC 5237. 

Here, the evidence of record establishes that flexion has been 70 degrees at worst.  Although such limitation of function of the Veteran's lumbar spine has been demonstrated, such pathology is found to be appropriately contemplated in the current 20 percent evaluation, but no higher.  In addition, the probative evidence of record does not indicate that any part of the Veteran's spine manifests favorable or unfavorable ankylosis.  The October 2008 letter from the Veteran's chiropractor contains a finding of ankylosis.  However, that report is markedly inconsistent with the June 2008 and February 2011 VA examiner opinions that the Veteran did not have any abnormal curvature of the spine.  In fact, the February 2011 examiner specifically noted that there was no ankylosis.  Therefore, the October 2008 letter is assigned little probative weight regarding whether the Veteran has ankylosis of his thoracolumbar spine or a disability akin to an individual with ankylosis of the lumbar spine to warrant a higher evaluation under DC 5237.

The Board has also considered whether the Veteran's back disability results in functional loss.  It is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of his spine and that he experiences chronic back pain.  The August 2008 and July 2011 VA examiners noted objective evidence of pain during active and repetitive motion with respect to flexion.  However, even upon consideration of actual functional impairment from pain, no weakness or fatigability was noted, and repetitive motion did not cause additional pain or additional limitations, at the August 2004 VA examination.  Also, no weakness, fatigue, or lack of endurance was shown at the June 2008 VA examination.  In addition, the Veteran denied incapacitating episodes at the February 2011 VA examination.  Although the August 2008 examiner noted a mild lack of endurance, no weakness or fatigue resulting in functional loss not already contemplated by the assigned evaluations was shown.  Accordingly, the evidence does not support a higher evaluation on the basis of functional loss.

Further, when evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Here, no bowel or bladder dysfunction has been shown to be associated with the Veteran's service-connected low back disability.  Indeed, on multiple evaluations throughout the current appeal, the Veteran himself has denied any bowel or bladder problems.  

B. Neurologic Disability Ratings

Service connection for radiculopathy of the left lower extremity was granted by an August 2008 rating decision, and an initial 10 percent evaluation assigned under DC 8621 for neuritis of the external popliteal (common peroneal) nerve.  See 38 C.F.R. § 4.124a, DC 8621. 

Incomplete paralysis of the external popliteal (common peroneal) nerve will be rated as 10 percent disabling where mild, 20 percent disabling where moderate, and as 30 percent disabling where severe.  Complete paralysis of the external popliteal (common peroneal) nerve, with foot drop and slight droop of first phalanges of all toes, such that the foot cannot dorsiflex, extension (dorsal flexion) of proximal phalanges of toes is lost, abduction of foot is lost, adduction is weakened, and anesthesia covers entire dorsum of foot and toes will be rated as 40 percent disabling.  Neuritis and neuralgia of the external popliteal (common peroneal) nerve will be rated on the same basis.  38 C.F.R. § 4.124a, DCs 8521, 8621, 8721 (2011).
Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2011). 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a. 

April 2004 private chiropractic records show that straight leg raising was 60 degrees on the left and 75 degrees on the right.  In May 2004, straight leg raising was 70 degrees on the left and 85 degrees on the right.  Straight leg raising was negative in July 2004.  

A May 2004 letter from the Veteran's chiropractor, SLH, states that the Veteran had left sciatic neuritis.

At the August 2004 VA examination, the Veteran reported pain that radiated to his left hip and lower leg.  The pain was aggravated by increased sitting or standing and running.  He was able to walk unaided, and his gait was normal.  He was able to heel and toe walk.  Deep tendon reflexes were normal.  The examiner found no neurologic findings.  The diagnosis was residuals of back injury with back pain with radicular symptoms of radiating pain to the legs.  

Sensory, motor and strength examinations were normal in January and March 2005.  Later, in April 2005, an EMG showed no evidence of lower extremity radiculopathy or neuropathy.  In May 2005, the Veteran was able to heel and toe walk bilaterally without any difficulty.  Strength was normal.

In June 2005, the Veteran denied radicular symptoms.  Strength and reflex examinations were normal.  Sensation was decreased L2 and L5 on the right.  Straight leg raising was negative bilaterally.  He was able to heel and toe walk.  There was no atrophy.

In August 2005, strength, sensory, and reflex examinations were negative.  Straight leg raising was negative bilaterally.  

In January 2006, the Veteran reported lower back pain with very mild radiation down the upper aspect of both thighs, which he rated 6-9/10.  He denied weakness or numbness.  There was no lack of muscle strength, deep tendon reflexes, or loss of sensation.  Straight leg raising was negative bilaterally.  He was able to heel and toe walk, and his gait was normal.  A February 2006 EMG was normal.

An August 2008 VA examination report shows that the Veteran reported almost constant pain that sometimes radiated to the left leg, which he rated 6/10.  He also denied numbness or weakness.  He did not use a cane or crutches.  He had been given a brace, but did not wear it because it was uncomfortable.  He was able to walk half a mile.  Upon physical examination, the examiner noted that the Veteran's gait was normal.  Sensory and reflex examinations were normal.  Straight leg raising was 45 degrees on the left and 55 degrees on the right.  The diagnosis was residuals of low back injury with central disc protrusion L4-L5 with left lumbar radiculopathy type of pain radiating to the left thigh up to the knee.

An October 2008 letter from SLH states that he had treated the Veteran for back pain earlier that month and in 2004.  The October 2008 examination showed that straight leg raising was positive on the left.  Deep tendon reflexes were normal except for an absent left Achilles reflex.  This medical professional stated that the Veteran "should receive additional rating for left sciatica (8260) and loss of the Achilles reflex."  

July 2010 motor, sensory, and reflex examinations were normal.  There was no muscle atrophy.

Pursuant to the June 2010 Remand, the Veteran underwent a February 2011 VA peripheral nerves examination.  He reported numbness, tingling, and weakness mainly in the left lower extremity, but also occasionally in the right lower extremity.  Reflex testing was normal, except for a hypoactive Achilles reflex bilaterally.  A sensory examination of the ulnar nerve was normal.  A sensory examination of the peroneal nerve was normal except for dysethesias in the bilateral lower legs from the hips to below the knees.  A motor examination was normal except for 4/5 great toe extension bilaterally.  There was no gait abnormality.  The diagnosis was lumbar radiculopathy, bilateral lower extremities.  Neuritis of the left lower extremity was noted, but neuralgia and paralysis were absent.  The examiner determined that this disability affected the Veteran's usual occupation in that he had been assigned different duties; had increased abseentism; and had problems with lifting, carrying and decreased strength in the lower extremity.  It also affected prolonged sitting/standing and driving long distances.

A rating higher than 10 percent is not warranted under DCs 8521, 8621, or 8721 for left lower extremity lumbar radiculopathy.  The Veteran experiences pain that radiates down the leg, and just recently in February 2011 he complained of numbness.  However, his symptoms most nearly approximate mild incomplete paralysis.  Motor findings were consistently 5/5 except for one isolated finding of 4/5, and sensory findings were mostly normal except for dysethesias in the lower leg, indicating only slight abnormality.  Although left ankle jerk was absent during the October 2008 examination, it was subsequently described as diminished on examination in February 2011.  Straight leg raising was impaired in August and October 2008, but otherwise has been consistently normal.  There is no objective medical evidence of foot drop.  The Veteran has consistently been able to heel-toe walk, and is able to walk without the use of assistive aids.  He works as a police officer, a job that presumably requires hours of walking and standing.  

It is clear from the evidence of record, however, that the Veteran has right lower extremity radiculopathy secondary to his back disability.  The record shows objective evidence of diminished sensation as well as subjective complaints of pain and numbness.  The symptomatology associated with the right leg radiculopathy is more consistent with mild impairment under DCs 8521, 8621 (for the peroneal nerve).  Thus, a separate 10 percent evaluation is warranted for right leg radiculopathy.  The Veteran has apparently retained motor control of his right lower extremity.  There is no evidence of muscle atrophy.  In the absence of such, the impairment cannot be considered greater than mild in nature.  Accordingly, a separate disability evaluation is warranted for the neurologic symptoms involving the right leg secondary to the service-connected back disability pursuant to 38 C.F.R. § 4.124a, DCs 8521, 8621.  

	C.  Additional Considerations

The Veteran genuinely believes that the severity of his disabilities merits higher ratings.  He is competent to state how he experiences symptoms, such as pain, that require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to identify the specific level of disability according to the relevant diagnostic codes.  Thus, his opinions are outweighed by the medical evidence of record, which shows that he is not entitled to higher ratings for his service-connected low back disability or his service-connected bilateral lower extremity radiculopathy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The level of impairment in the Veteran's lumbar spine and lower extremities has been relatively stable throughout the appeals period, and has never been worse than what is warranted for a 20 percent evaluation under DC 5237 and 10 percent evaluations under DCs 8521 and 8621, respectively.  Therefore, the application of staged ratings is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and increased initial evaluations are not warranted.

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  In this regard, the Board acknowledges that the February 2011 VA examiner determined that the Veteran's low back disability affects his usual occupation in that he has had increased tardiness, decreased mobility, problems with lifting and carrying, and decreased strength in the lower extremity.  However, the rating criteria compensates the Veteran for his industrial impairment.  Of further significance to the Board in this matter is the fact that, during the appeal period, the Veteran has continued to work, at least part-time.  Therefore, any inferred TDIU claim is not applicable in this case.

III.  Extraschedular Consideration

Consideration has also been given as to whether the schedular evaluations are inadequate.  If so, the RO must refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where the service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id.

The schedular ratings in this case are adequate.  Evaluations in excess of those assigned is provided for certain manifestations of the service-connected disorders, but the evidence of record reflects that those manifestations are not present here.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's back and radiculopathy disabilities.  The very symptoms, such as pain and limited motion, that the Veteran describes and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for these disabilities.  Hospitalization due to these service-connected disabilities has not been required, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

An initial evaluation in excess of 20 percent for residuals of a low back injury, to include central disc protrusion, is denied.

An initial evaluation in excess of 10 percent for left lower radiculopathy is denied.

A separate 10 percent disability evaluation, but no higher, for right lower radiculopathy secondary to the service-connected residuals of a low back injury, to include central disc protrusion, is granted, subject to the law and regulations governing the payment of monetary awards.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


